Citation Nr: 1611880	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral upper and lower extremities.

2.  Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to January 1953, including combat in the Republic of Korea (Korea) during the Korean War.  He is a recipient of the Combat Infantry Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a disability of the bilateral upper and lower extremities as a result of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a disability of the bilateral upper and lower extremities is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a disability of the bilateral upper and lower extremities.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to the presence of a current disability, the record shows that the Veteran has been diagnosed with polyneuropathy of the upper and lower extremities.  With regard to an in-service event or injury, the Veteran has credibly asserted that he was exposed to cold weather while serving as a truck driver during the Korean War.

The record contains a number of medical opinions supporting a relationship between the Veteran's active service and his current disability of the bilateral upper and lower extremities.  In February 2010, a VA examiner opined that it was at least as likely as not that the Veteran's weakness in the hands and feet were related to the Veteran's exposure to cold weather in-service.  As a rationale for this opinion, the examiner indicated that he had compared the facts in the Veteran's case to cases noted in medical literature from the orthopedic, physical therapy, rheumatology, kinesiology, neuroscience, and neuropsychiatry fields.  In June 2010, Dr. Khan, the Veteran's treating neurologist, stated that a May 2010 electromyography study revealed that the Veteran had severe bilateral polyneuropathy of the bilateral lower extremities.  The neurologist opined that the Veteran's neurological condition could be a late sequela of the extreme cold that the Veteran experienced during the Korean War.  In July 2010, Dr. Jessen, a private physician with the same medical practice, indicated that the Veteran had symptoms of numbness, burning, and pain in his lower extremities that were related to a neuropathy.  Dr. Jessen indicated that the sensory motor neuropathy of the lower extremities was a late sequela of his exposure to extreme cold during the Korean War.

Taken together, these opinions support a finding that the Veteran's disability of the bilateral upper and lower extremities is related to his active duty service.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran has shown a current disability, an in-service event, and a connection between the two.  Accordingly, service connection for disability of the bilateral upper and lower extremities is warranted, and the Veteran's claim for service connection is granted.


ORDER

Service connection for a disability of the bilateral upper and lower extremities is granted.  


REMAND

With regard to the Veteran's claim of entitlement to service connection for residuals of a stroke, the Veteran received a VA examination in November 2009, and a nexus opinion was rendered in February 2010.  In February 2010, the examiner concluded that it was less likely than not that the Veteran's stroke was related to his military service, to include his exposure to cold weather in service, because there was no medical literature that proved a direct link between cold weather exposure and stroke.  This opinion is inadequate because it imposes too high a burden of proof on the Veteran.  In order for service connection to be granted, the evidence need only indicate that it is as likely as not that the Veteran's disability is linked to service, the evidence need not prove such a relationship.  Accordingly, a supplemental opinion should be solicited addressing the etiology of the Veteran's stroke.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit the following opinion from an examiner of appropriate expertise, with the option of conducting an additional physical examination of the Veteran if such examination is deemed necessary.  The examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's stroke was caused by his military service.  The examiner should fully explain the conclusion that was reached.  Please assume that the Veteran was exposed to cold weather while serving in Korea during the Korean War. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


